REPLEVIN. In this case after a trial and verdict for the defendants,Mr. Houston, for plaintiff, moved the court to disallow the costs of five witnesses who were summoned by the defendants and not sworn.
Mr. Cullen said they were summoned to support the character of one of the witnesses in the cause, who they had heard was to be attacked; and he offered an affidavit to this effect, referring toMarshall vs. Layton, 2 Harr. Rep. 344.
But the court refused to allow the attendance of these witnesses to be taxed among the costs, saying that a great number of witnesses *Page 299 
had been examined by the defendants to the same points, and the costs already greatly increased in a case of very trifling importance. The verdict, which was for the full amount in controversy, was only for $21 49, and the costs over $200. They said also, it would be a very dangerous principle to settle, that a party might at the expense of his opponent, summon all the witnesses he might choose, to support his case, and then as many more, to support each of these witnesses. There is nothing raised by the issues in the cause to authorize the summoning these witnesses.
                                               Verdict for defendants.